In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1143V
                                   Filed: November 21, 2016
                                          Unpublished

****************************
MARIELA ROTHERMEL,                     *
                                       *
                   Petitioner,         *     Ruling on Entitlement; Concession;
                                       *     Tetanus, Diphtheria (“Td”) Vaccination
v.                                     *     Shoulder Injury Related to Vaccine
                                       *     Administration (“SIRVA”);
SECRETARY OF HEALTH                    *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
Amber Wilson, Maglio, Christopher & Toale, PA, Washington, DC, for petitioner.
Lara Englund, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On September 14, 2016, Mariela Rothermel (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered a shoulder injury related to vaccine administration (“SIRVA”) causally
connected to the tetanus, diphtheria (“Td”) vaccine she received on August 19, 2015.
Petition at ¶¶ 2, 14. Petitioner further alleges that she received the vaccine in the
United States, has suffered the residual effects of her injury for more than six months,
and neither she nor any other party has brought an action for her vaccine related
injuries. Id. at ¶¶ 2, 15, 17-18. The case was assigned to the Special Processing Unit
of the Office of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On November 21, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “agrees that petitioner’s SIRVA was caused-
in-fact by the Td vaccination she received on August 19, 2015 [and] [n]o other causes
for petitioner’s SIRVA were identified.” Id. at 3 (citation omitted). Furthermore,
respondent believes that “petitioner has satisfied all legal prerequisites for
compensation under the Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master




                                           2